IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE L. BOWDEN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2102

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 27, 2016.

An appeal from the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.